The action was for breach of warranty and fraud in the making of a lease. The plaintiff showed without contradiction that the defendant leased to the plaintiff a boarding house in the county of Sullivan and in inducing the making of the lease represented that the water, sewage and plumbing systems were in good condition and that the premises included bathing privileges in the Mongaup river. These representations, the plaintiff’s reliance upon them and the amount of the damages were conceded. The defendant denied their falsity and her knowledge of the same. The evidence showed, however, that defendant knew that another person owned the land along the river at the point in question and that she had no rights therein. It was also shown that she knew that the water and sewage systems were not in good condition. Judgment unanimously affirmed with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Poster, JJ.